Citation Nr: 1456535	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  13-15 997	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for residuals of cold weather injury to the right upper extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1988 to June 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to service connection for a low back disability and an increased rating for cold injury residuals of the right upper extremity.

In September 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period, the Veteran's cold injury residuals to the right upper extremity have been manifested by pain, cold sensitivity, color changes, locally impaired sensation, and numbness.



CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for cold injury residuals to the right upper extremity, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1); 4.1- 4.14, 4.104, Diagnostic Code 7122 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In a January 2011 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his increased rating claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the January 2011 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The AOJ satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court for Veterans Appeals (veteran's court or court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, the undersigned outlined the issue on appeal and suggested that any evidence tending to show that service-connected disability had worsened in severity would be helpful in establishing the increased 
rating claim.  

More recently the Court has held that the duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a "Board member" to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc). 

The undersigned did not provide the explicit notice subsequently required in Leavey; but the Veteran's testimony centered around his symptoms and he was asked about the impact of the disability on employment.  The RO had previously advised him of the reasons for not assigning a higher rating and, as discussed below, extraschedular consideration is not at issue.  Hence there was no prejudice from any notice deficiency at the hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  His service treatment and personnel records and VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

Further, in February 2011, the Veteran was afforded a VA examination in connection with his claim for an increased rating cold injury residuals on appeal, the report of which is of record.  The Veteran's representative contended at the hearing that the examination was inadequate, because there was additional testing that should have been performed by specialists; and that the examiner relied on questioning the Veteran without actually examining him.   The examination report; however, contains all findings needed to rate the disability and includes examination findings such as the Veteran's response to strength and sensory testing.  The February 2011 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2014).

The Board finds the duties to notify and assist have been met.


II. Factual Background and Analysis

Laws and Regulations

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

In a December 2006 rating decision, the RO granted service connection for cold injury residuals of the right upper extremity, that was assigned an initial 10 percent disability rating under Diagnostic Code 7122.  An August 2009 rating decision granted a 20 percent evaluation for the Veteran's service-connected cold injury disability.  

The RO received the Veteran's current claim for an increased rating in December 2010.

Rating Criteria

Residuals of cold injuries are evaluated under Diagnostic Code 7122.  A 20 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.  A maximum 30 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions or osteoarthritis). 

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.  Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26 (2014).  38 C.F.R. § 4.104, Diagnostic Code 7122.

Facts and Analysis

The Veteran has not reported any treatment for his right upper extremity cold injury residuals.

In February 2011, the Veteran underwent VA examination.  He reported having numbness, tingling, and burning pain, secondary to his cold injury.  Cold weather caused flare-ups of pain.  He had numbness on his fingertips, difficulty holding a glass, and said that he dropped several glasses.  He constantly tried to warm up his hands by putting them in his pockets and wore gloves at work (he worked in a Department of Defense warehouse).  The Veteran was able to do his job with his current condition, did not use any sick leave for it, and took Motrin for pain.  

The examiner noted that there were no amputations or tissue loss, Raynaud's phenomena, recurrent fungal infections, breakdown or ulceration of frostbite scars, disturbance of nail growth, skin cancer, arthritis, edema, changes in skin color, or skin thickening.  The Veteran had a cold feeling in his hands that was worse in the winter season.  He reported sleep disturbance due to associated symptoms of numbness and tingling.

On examination, the skin on the Veteran's right hand was warm and dry.  There was no ulceration, abnormal hair growth, or evidence of fungus, or skin infection.  There were no scars noted.  The nails were normal to appearance.  Neurological reflexes were 2+ in the biceps and triceps.  There was decreased sensation to monofilament testing on the fingertips of his right hand.  He had normal grip strength, bilaterally.  There was full range of motion of his wrists and all of his fingers without any limitations due to pain.  Radial pulses were 2+ and equal.  There was no evidence of thenar atrophy.

The impression was cold injury to the right hand with numbness, tingling, and burning, in the fingertips of the right hand.  Flare-ups tended to occur with cold weather and heavy lifting.  The Veteran relieved his symptoms by warming his hands and wearing gloves.  He reported dropping objects due to the symptoms.  He was independent with all his activities of daily living.  The condition did not interfere with his employability.

In his September 2012 notice of disagreement, the Veteran reported that he had color changes in his right hand, notably that his fingertips changed colors.  He also had cold sensitivity, locally impaired sensation, and times when he had no grip.  The skin of his right hand had peeled off.

During his September 2014 Board hearing, the Veteran testified that his nails and hands turned purple in cold weather.  See Board hearing transcript at pages 4-5.  He had difficulty holding objects, stinging sensations, and loss of sensation in his fingertips.  Id. at 4.  His hands went numb and he wore gloves at work.  Id.  He did not feel his nails when he clipped them.  Id. at 6.  Occasionally, he had pain without numbness and tingling.  Id. at 7.  In cold, wet weather, he experienced pain and tingling.  Id. at 9.  The Veteran worked in warehouse.  Id. at 11.

The Veteran has consistently reported pain, numbness, tingling, cold sensitivity, color changes, and locally impaired sensation.  Although the latest VA examiner did not identify color changes there was locally impaired sensation in the form of decreased sensation on the fingertips of his right hand.  The Veteran testified that he continues to experience such.  Significantly, the Veteran is competent to identify whether he experiences color changes and locally impaired sensation.  Because the Veteran has pain as well as locally impaired sensation, color changes, numbness, and tingling, a 30 percent evaluation is assignable for the residuals of his cold injury to the right upper extremity.

A rating in excess of 30 percent is not warranted, however.  The 30 percent rating assigned herein is the maximum rating available under Diagnostic Code 7122; thus, a higher rating is not available under that diagnostic code.  The Board has considered whether the evidence warrants separate compensable evaluations for amputation of the toes or squamous cell carcinoma.  See 38 C.F.R. § 4.104, Notes (1) and (2).  However, the evidence does not show, nor has the Veteran asserted, that he currently has amputations or squamous cell cancer.  The most recent VA examiner observed that there were no amputations.

The Board has also considered whether a higher rating is available under alternate rating criteria, but additional disability, including peripheral neuropathy, has not been reported.  The evidence is against a higher rating on that basis.  The weight of the evidence is against a rating in excess of 30 percent for the disability of the right upper extremity.  

The Board has also considered whether the Veteran's cold injury disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here, the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected headache disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The evidence does not show marked interference with employment or frequent hospitalization as a result of the Veteran's headaches that would warrant consideration of referral for an extraschedular rating. 

The manifestations of the Veteran's disability are numbness, tingling, cold sensitivity, impaired sensation, and color changes, in his right upper extremity.  The rating schedule contemplates these symptoms.  Diagnostic Code 7122.  The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran has been employed throughout the appeal period, and there is no evidence of unemployability.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


At no time during the appeal has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 


ORDER

An increased, 30 percent rating, for residuals of cold injury to the right upper extremity is granted.


REMAND

The Veteran testified that he was treated for back pain within the first year after service while living in Germany.  The Veteran further testified that he currently receives chiropractic treatment from Dr. Dah.  Id. at 22 and 24.  An April 2014 statement from Dr. Dah indicates that he treated the Veteran for neck and lower back pain and that the Veteran was a patient in 2011 for neck and back injuries sustained in a motor vehicle accident.  The Veteran provided a signed authorization, dated September 8, 2014, for VA to obtain records of his treatment by Dr. Eric Dah.  

VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b),(c) (West 2002 2014).  VA has not yet attempted to obtain the records identified at the hearing.

Service treatment records show that the Veteran was repeatedly seen for complaints of low back pain, variously assessed as a sore back (on August 30, 1988), muscle spasm (on September 12, 1989) and possible muscle spasm (on September 28, 1993).  Left thoracic strain with spasm was noted on a private hospital emergency room record (on November 5, 1991), possible muscle strain to the side of back was noted in service treatment records on November 6, 1991, and muscular pain was reported on March 27, 1990.  An April 1993 periodic service examination report does not discuss a back disability.

At a February 2011 VA examination the examiner opined that current lumbar strain was less likely as not caused by military service.  According to the nurse practitioner, there was no evidence in the claims file to suggest any residual lumbar spine disability existed or that it was a chronic condition after military service.  The examiner does not appear to have fully considered the Veteran's documented lumbar strain in service and reports of continuity of back pain since discharge.  Medical opinions must take into account a veteran's competent reports of observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  A new VA examination is warranted to determine the etiology of the Veteran's current low back disorder.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records regarding the Veteran's treatment by Dr. Eric Dah.  Obtain a new authorization from the Veteran, if required.

2.  Ask the Veteran to complete authorization for VA to obtain medical records of his treatment by his physician in Germany.

3.  Tell the Veteran that if he does not provide needed authorizations, he may obtain the records himself and submit them to VA.

If any requested records cannot be obtained, inform the Veteran what records could not be obtained, the efforts made to obtain the records, and what further actions will be taken on his claim.

4.  After obtaining available records, schedule the Veteran for a VA examination by a physician to determine whether any current low back disability is related to service.  The claims file should be reviewed by the examiner.  

The examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that any back disabilities identified since 2010 had its onset in service, or is otherwise the result of a disease or injury in service (including the findings noted in the August 30, 1988, September 12, 1989, March 27, 1990, November 6, 1991, and September 28, 1993 service treatment records, and the November 5, 1991 private hospital emergency room record)?

The examiner should provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for low back problems in the service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service low back problems, his symptoms and history, and such reports, including those of a continuity of low back symptoms since service, must be acknowledged and considered\.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


